DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner notes the amendment to claim 59 and the corresponding remarks submitted by applicant on 5/18/2022 clarify the configuration of the anchor itself has both a shaft, coupling element, and tension member.  The amendment is effective to overcome all outstanding rejections based at least in part on Goldfarb et al. (2002/0013571).  
Allowable Subject Matter
Claims 59-76 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the claimed tissue anchor having a shaft, a tissue-coupling element that comprises a shape memory wire and extends from a distal end of the shaft, and a flexible elongate tension member, distinct from the wire, that functions as claimed, primarily to constrain lateral expansion of the tissue-coupling element away from an axis of the shaft of the anchor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan J. Severson/Primary Examiner, Art Unit 3771